Citation Nr: 0510978	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-35 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran served on active duty from May 1941 to October 
1945, to include combat service during World War II.  He died 
in March 1960.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The instant appeal has been advanced on the Board's docket by 
reason of the appellant's advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  An August 1960 rating decision denied entitlement to 
service connection for the cause of the veteran's death; the 
appellant did not appeal this decision.

3.  An unappealed April 1961 rating decision continued the 
denial of service connection for the cause of the veteran's 
death.

3.  Evidence received since the April 1961 rating decision is 
duplicative or cumulative of evidence previously of record, 
and does not raise a reasonable possibility of substantiating 
the claim.




CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 5103(a), 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2004).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence that VA will seek to provide, which 
information and evidence the claimant is expected to provide, 
and to ask for any evidence in the claimant's possession that 
pertains to a claim.  The VCAA, however, left intact the 
requirement that a claimant must first present new and 
material evidence before VA may address the claim on the 
merits.  See 38 U.S.C.A. §§ 5103A(f), 5108.

VA has promulgated regulations providing a duty on the part 
of VA to assist a claimant in obtaining evidence in support 
of a claim to reopen based on the submission of new and 
material evidence.  In this case, the appellant has not 
identified any evidence that she believes is available to 
support her claim, and the veteran's service medical records 
are available for the Board's review.  As such, the duty to 
assist the appellant has been fulfilled.

With respect to VA's duty to notify the appellant of the 
information and evidence necessary to substantiate her claim, 
to advise her of the respective responsibilities of each 
party in obtaining evidence in connection with the instant 
claim, and to advise her to submit any evidence in her 
possession, the record reflects that VA sent her 
correspondence in April 2003 providing the requisite 
38 U.S.C.A. § 5103(a) notice.  Her claim was thereafter 
adjudicated in a June 2003 rating decision.  Hence, the 
appellant has received the notice to which she is entitled 
under the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Board notes that the October 2003 statement of the case 
provided to the appellant referred to the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, the 
record shows that she was substantially advised of the 
standard for claims to reopen in the April 2003 VA 
correspondence.  The Board consequently finds that the 
appellant has not been prejudiced by either the erroneous 
citation in the October 2003 statement of the case or any 
problem that may be present in the April 2003 correspondence.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) 

With respect to VA's duty to assist the appellant, the record 
reflects that all records identified by her, and for which 
she authorized VA to obtain, are on file.  In April 2003 she 
indicated that she was unable to identify any physician who 
treated the veteran, and she informed VA that all other 
relevant information was already of record.

While a VA medical opinion is not on file addressing the 
etiology of the veteran's death, the VCAA prohibits VA 
assistance in the form of securing a medical opinion until 
new and material evidence has been received to reopen a 
claim.  38 U.S.C.A. § 5103A (West 2002).  As discussed below, 
new and material evidence has not been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death.  Accordingly, VA is not authorized to obtain 
a medical opinion in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service incurrence of cardiovascular disease during 
wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).  

When a veteran has engaged in combat, VA will accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, even if there is no official record of such 
incurrence or aggravation in service; service connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2004). 

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that new and material 
evidence is not offered, that is where the analysis must end, 
and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, service connection for the cause of the 
veteran's death was denied in an August 1960 rating decision.  
An April 1961 rating decision confirmed and continued the 
denial of service connection for the cause of the veteran's 
death.  The appellant was notified of the August 1960 and 
April 1961 rating decisions and of her appellate rights with 
respect thereto, but did not appeal.  Consequently, service 
connection for the cause of the veteran's death may be 
considered on the merits only if new and material evidence 
has been received since the time of the April 1961 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).

The evidence on file at the time of the April 1961 rating 
decision included service medical records which are silent 
for any complaints, finding or diagnosis of any 
cardiovascular or psychiatric disorders.  The evidence of 
record also included a June 1957 statement by J. Meyers, M.D. 
indicating that the veteran experienced a heart attack in 
April 1955.

The evidence on file additionally included the report of a 
December 1957 VA examination of the veteran showing that 
chest X-ray studies were negative for any abnormalities and 
that his blood pressure was within normal limits.  The 
evidence also included a March 1961 statement by G. Dowd, 
M.D.  Dr. Dowd indicated that his practice treated the 
veteran about three times each year between March 1947 and 
April 1953 for generalized nervousness, obesity, gas 
formation in the abdomen, and intermittent precordial pain.  
The veteran's diagnoses were obesity, neurogenic gastritis, 
and functional anginal pain precipitated by gas in the 
abdomen.  Dr. Dowd indicated that the veteran was repeatedly 
informed that he was a good candidate for coronary artery 
disease.  Dr. Dowd indicated that he believed the veteran's 
constitutional tendencies of obesity and nervousness were a 
contributing factor to his death.

The evidence of record available in April 1961 included a 
copy of the veteran's death certificate, which indicates that 
he died at home in March 1960.  The cause of death is listed 
as coronary artery disease.  

At the time of the veteran's death, service connection was in 
effect for residuals of shell fragment wounds of the left 
hand, evaluated as non-compensably disabling.

Pertinent evidence added to the record since the April 1961 
rating decision consists of several statements by the 
appellant.

In her statements the appellant argues that on return from 
service the veteran experienced symptoms of a depressive 
disorder.  She explains that he was not diagnosed with such a 
disorder because of a lack of medical research at the time.  
She contends that the medical community now links symptoms of 
depression to myocardial infarctions, and she cites to a 
website which purportedly contains statistics showing that 40 
to 65 percent of people who experience heart attacks also 
experience depression.  The appellant concludes that the 
veteran had a major depressive disorder caused by service, 
which ultimately precipitated his heart attack.  

There is no indication that the appellant, as a lay person, 
is qualified through education, training or experience to 
offer medical opinions.  Hence, her statements as to medical 
diagnosis and causation do not constitute competent medical 
evidence with which to reopen a claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Indeed, and although she has recited 
statistics she believes demonstrates a relationship between 
depression and heart attacks, the appellant admits that the 
veteran was never diagnosed with a depressive disorder during 
his life.  Accordingly, the Board concludes that the 
appellant's statements are of no probative value with respect 
to whether the veteran had a psychiatric disorder, or whether 
his death was otherwise etiologically related to service or 
to service-connected disability.  Her statements therefore do 
not constitute material evidence with which to reopen her 
claim.  

In summary, the additional evidence presented is either 
duplicative or cumulative of evidence previously of record or 
it does not relate to an unestablished fact necessary to 
substantiate the claim, namely, evidence that the veteran's 
death is etiologically related to service or to service-
connected disability.  Accordingly, the Board finds that new 
and material evidence has not been presented and the claim of 
service connection for the cause of the veteran's death is 
not reopened.




ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for the cause 
of the veteran's death is denied.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


